Opinion issued February 10, 2011
 
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00241-CV
———————————
In the interest of P.G.F., A.S., and C.D.T., Children

 

 
On Appeal from the 309th District Court
Harris County, Texas

Trial Court Case No. 2005-04518 & 2006-27470
 

 
MEMORANDUM CONCURRING OPINION
I concur in
this Court’s judgment affirming the trial court’s decrees.  I write separately only to note that I would
go further and hold that appellant has not presented to this Court a
substantial question for appellate review and the trial court did not abuse its
discretion in finding her appeal frivolous.
 
 
 
                                                                   Terry
Jennings
                                                                   Justice

 
Panel
consists of Justices Jennings, Alcala, and Massengale.
Justice
Jennings, concurring.